In this matter counsel representing both parties have filed an agreement in this court in which it is conceded that the issue presented by this appeal is controlled by the decision in Lykes Bros. Ripley Steamship Company, Inc., v. Wiegand Marionneaux Lumber Company, Inc., et al., 185 La. 1085, 171 So. 453, and that as a result of the opinion in that case the judgment appealed from maintaining the exceptions of misjoinder of parties defendant should be reversed and the case remanded to the court, a qua, for further proceedings according to law.
For the reasons assigned the judgment appealed from is annulled, avoided and reversed, and it is now ordered that this cause be remanded to the civil district court for the parish of Orleans for further proceedings according to law.
Reversed and remanded.